DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 9/13/2021 are acknowledged. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
 

INFORMATION DISCLOSURE STATEMENT
2. Information Disclosure Statement filed 9/13/2021 is acknowledged. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections- 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3-7 and  9-14, 16-18, 20-21 rejected under 35 U.S.C. 103 as being unpatentable over Valerie de La Poterie (WO 200027350) in view of Geffroy et al. (US 2013/0280197).
Valerie de La Poterie (WO 200027350) (hereinafter La Poterie) discloses a composition for lips  that contains Hance AG 200 N (Hercules) (i.e., at least one polysaccharide alkyl ether comprising at least two different monosaccharide units, each unit comprising at least one hydroxyl group subsisted by C1-C24 alkyl chain) present at 2%, and hydrogenated isobutene (i.e. non-volatile polar hydrocarbon 3rd oil) a 7 %. De La Poterie disclose 1st oil octyldodecanol (non-volatile polar), 2nd oil phenyltrimethicone and 3rd oil hydrogenated isobutene (Example 6). When calculating the (polysaccharide alkyl ether/polysaccharide alkyl ether + first oil+ third oil *100 ratio by weight it yields 16 %. This is within the ratio claimed. Ethylated guar gum having a degree of substitution of from 2 to 3 are sold under the trade names N-HANCE AG-200 as evidenced by La Poterie specification page 7. The monosaccharide rings are selected from  galactose and mannose (page 7). The alkyl ether is chosen from guar gum, specifically ethylated guar gum with degree of substitution from 2 to 3 (page 7). The content of the N-HANCE AG-200 is between 2 and 16 % (see all Examples and Example 6 ,e.g., 3 %). Hydrogenated polyisobutene is an ester oil comprising up to 30 carbon atoms. Pigments are disclosed. Furthermore, the third oil is indicated as “optional” and thus not required. The second oil is phenyltrimethicone ( a non-volatile phenylated silicone) at 7 %. The fatty phase may contain a volatile liquid fatty phase and/or a nonvolatile fatty phase. In other words, volatile fatty phase that contains the volatile oils are not required. 

La Poterie does not specifically disclose the amount of first oil is from the range of 20 to 55% or the amount of the second oil is from 20-60 %. 
Geffroy et al. (US 2013/0280197) (hereinafter Geffroy et al.) disclose liquid lip compositions that contain nonvolatile oil octyldodecanol at 32.97 % and nonvolatile oils dimethicone (non-volatile silicone) (Examples 7, page 31 and Example 11 page 32) or trimethylsiloxyphenyl dimethicone (Example 10). Geffroy et al. disclose the first oil is preferably octyldodecanol and the second oil is preferably trimethylsiloxyphenyl dimethicone (para 0108 and 0196). Preferably, the non-volatile oil(s) chosen from silicone oils and/or fluoro oils or hydrocarbon-based oil other than the said first oil are present in a total content ranging from 5% to 75% (para 0116, 0121). These include dimethicones. When the nonvolatile silicone oil is a dimethicone, it is more particularly 
Geffroy et al. disclose inclusion of hydrophilic gelling polymers which can stiffen the composition and such polymers can optionally be modified polymers of natural origin such as guar gum (para 0432-0454 and Examples, particularly Examples 7 and 9). The composition of Geffroy et al. comprises at least 2 % by weight of water which meets a range overlapping less than 5 % by weight water (see para 0360). More particularly, the non-volatile hydrocarbon-based first oil used in a composition according to the invention may especially have plasticizing properties, i.e. it can impart suppleness and comfort to the deposit formed with the composition according to the invention (para 0102) and preferably the first oil is octyldodecanol (para 0108). According to one 
It would have been prima facie obvious to one of ordinary skill in the art to optimize the amount of the non-volatile polar hydrocarbon oils  (e.g., octyldodecanol), nonvolatile silicone oils, nonpolar hydrocarbon oils. One would have been motivated do so in order to arrive at formulations that are easy to apply, which allow the production of a thin, light, uniform, glossy and comfortable deposit that, in particular, is sparingly tacky or non-tacky (as disclosed by Geffroy para 0013) and impart suppleness and comfort to the deposit formed with the composition. In cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP 2144.05.
s 1, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Valerie de La Poterie (WO 200027350) and Geffroy et al. (US 2013/0280197) as applied to claims 1, 3-7 and  9-14, 16-18, 20-21 above, and further in view of Lorant et al. (US 20170035673). 
La Poterie et al. does not disclose where the content of pasty compound varies from 0.5 % to 15 % by weight with respect to the total composition. 
 	Lorant et al. (US 20170035673) disclose use of pasty fatty substances in emulsions is, however, particularly advantageous. Specifically, they make it possible to provide nutrition, comfort and persistence effects that are advantageous for treating the skin (in particular dry skin) while at the same time affording better sensory pleasure than anhydrous compositions. Specifically, unlike anhydrous products that are greasy, tacky and lack freshness, emulsions containing pasty fatty substances are nutritive and afford much better sensory pleasure (para 0003). The pasty substances may be chosen from polyesters resulting from esterification, with a polycarboxylic acid, of an aliphatic hydroxycarboxylic acid ester comprising at least two hydroxyl groups as defined previously and at least one additional fatty substance other than the polyesters. The polyester is present in amount at least equal to 10 % by weight, preferably between 10 and 50 % by weight (para 0218). 
	Lorant et al. does not disclose the pasty substance is from 0.5 to 15 % by weight with respect to the total composition is not disclosed. 
Geffroy et al disclose pasty fatty substances may be from 0.5 to 30 % by weight the total composition (para 0331). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include the pasty compound for the stated benefits such as providing nutrition, comfort and .

6.	Claims 1, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Valerie de La Poterie (WO 200027350) and Geffroy et al. (US 2013/0280197)
as applied to claims 1, 3-7 and  9-14, 16-18, 20-21  above and further in view of Amagase (US 20160120792) and Fiume et al. “Safety Assessment of Alkyl Esters Used in Cosmetics”. 
La Poterie et al. has been discussed supra and does not disclose the third oil present from 5 to 40 % by weight is coco-caprylactacte/caprate. La Poterie et al. does disclose alkyl esters such as isopropyl myristate but does not disclose coco-caprylactate/caprate. 
	Amagase (US 20160120792) (hereinafter Amagase) discloses that coco-caprylactate/caprate is an emollient and that emollients provide relief of dryness (para 0011 and 0024). 
	The amount of coco-caprylactate/caprate is not disclosed however, Amagase disclose cosmetic compositions where emollients include coco-caprylate caprate and are typically present from 2 wt % to 25 wt %. 
	Fiume et al. “Safety Assessment of Alkyl Esters Used in Cosmetics” disclose the alkyl esters that are safe and nonirritating include coco-caprylate/caprate and isopropylmyristate.
. 

7.	Claims 1 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Valerie de La Poterie (WO 200027350) and Geffroy et al. (US 2013/0280197)
as applied to claims  1, 3-7 and  9-14, 16-18, 20-21  above and further in view of Arnaud et al. (US Patent 5, 961, 998). 
	La Poterie has been discussed supra. The examples are anhydrous. While Geffroy et al focuses on aqueous based cosmetic composition, Geffroy et al. does mention that in the context of caring for the lips, it is desirable to introduce active agents such as moisturizes and lipstick formulations are generally anhydrous and that the introduction of such actives such a glycerol can cause stability problems (para 0012) thus the references is focused on stabilizing actives. Geffroy was relied upon for the oils. Furthermore, Arnaud et al. (US Patent 5,916, 998) (hereinafter Arnaud et al.) disclose lipsticks where thickening of the oils (or of the phases which are liquid at room temperature) makes it possible to limit exudation of the oils from the solid composition and in the case of lipsticks, to limit or prevent the migration of the colored film in the wrinkles and fine lines around the lips (col. 1, lines 20-30). The compositions may comprise water from 0-95 % (col. 6, lines 28-30). In other words, the compositions may or may not be anhydrous. The preferred polysaccharide is ethyl guar (Examples). The ethyl guar is present in 4 % wt (examples 8-10). The aromatic-group containing oil include the phenylsilicone sold under the trade name Belsil PDM 1000 (col. 4, .lines 17-
It would have been prima facie obvious to one of ordinary skill in the art to optimize the amount of the non-volatile polar hydrocarbon oils oil (e.g., octyldodecanol), nonvolatile silicone oils, nonpolar hydrocarbon oils. One would have been motivated do so in order to arrive at formulations that are easy to apply, which allow the production of a thin, light, uniform, glossy and comfortable deposit that, in particular, is sparingly tacky or non-tacky (as disclosed by Geffroy para 0013) and impart suppleness and comfort to the deposit formed with the composition. The oils can be present in either aqueous or anhydrous formulations as in view of Arnaud to achieve lip care formulations that are soft to apply, has a glossy appearance in which the liquid fatty phase does not exude.  In cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP 2144.05. There would be a reasonable expectation of success in combining Geffroy and Arnaud et al. because both are concerned with gloss and comfort and disclose the same oils which may be used in anhydrous or aqueous formulations as disclosed by the teachings of Arnaud. 

RESPONSE TO ARGUMENTS
8.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
Applicants argue that the present invention requires a specific relationship (weight ratio) for the polysaccharide alkyl ether and the first (and optionally third) non-volatile oils. As demonstrated in the examples, 1 and 2, compositions containing identical ingredients in identical amounts, except that they differ in their specific weight ratio required by the claims, have vastly different stability and/or transfer-resistance properties.  Inventive compositions which satisfy the required relationship are stable and transfer resistant where comparative compositions which do not satisfy the relationship are unstable and/or transfer. Applicants state the differences cannot be expected from de La Poterie’s disclosure.
In response, the Examiner disagrees as the disclosure of de La Poterie clearly meets the relationship to the first non-volatile hydrocarbon oils and 2nd oils with ratio that was calculated to be 16 % (Example 6). Thus, the Examiner disagrees that the “comparative” examples are representative of de la Poterie.  Applicants disclose de La Poterie does not teach or suggest the critical relationship however, it does not need to recognize the same result or advantage recognized by Applicant. Geffroy provides motivation to optimize the amounts of the oils, specifically the first oil octyldodecanol for gloss effect. The Examiner recognizes that hydrogenated polyisobutene is non-polar however, Example 6 of La Poterie meets the claimed features where octyldodecanol is the first oil. 

	In response, Applicants unexpected results are not commensurate in scope with the claims because the Examples all disclosed octyldodecanol (claim recites any non-volatile polar oil). Example 1 also discloses ethyl guar and claim 1 recites at least one polysaccharide alkyl ether comprising at least one hydroxyl group substituted by a c1-c24 alkyl chain, wherein the monosaccharide units are selected from mannose, galactose, furanose, rhamnose and arabinose. 
Applicants argument with regard to liposoluble vs. hydrophilic is not found persuasive because de La Poterie states “guar gum” and Geffroy also states “guar gum” (para 0054) and cannot have mutually exclusive properties. The examiner does recognize there are different species such as “ethyl guar” however, while it can be used to thicken fatty phase ingredients it does not preclude it from also thickening aqueous ingredients as well.  Furthermore, the fact that ethyl guar is used for lipophilic or hydrophilic gelling agents does not negate the use of the oils such as the octyldodecanol for the same purpose as providing gloss as taught in Geffroy. 
Regarding Applicants arguments directed to the unexpected results, Composition 1 versus composition A (inventive versus comparative, respectively) differ in the amount of the ethyl guar (6.4 wt% versus 3.2 wt%, respectively) and the amount of octyldodecanol (45.6 wt% versus 48.8 wt%, respectively).  And composition 2 versus composition B (inventive versus comparative, respectively) also differ in the amount of the ethyl guar 
However, once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope” with the showing.  See MPEP 716.02(d).  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range or whether or not there is adequate basis for reasonably concluding that the number and variety of species included by the claims would behave in the same manner as those tested.  And the instant claims are not considered to be commensurate with the showing.  The ethyl guar and/or the octyldodecanol are the two ingredients which differ between the examples (in amounts).  However, the claims do not limit the amount of these ingredients.  Further, it is unclear whether or not the unexpected result would be present with other polysaccharides besides ethyl guar, or with other oils besides octyldodecanol, and the claims are also not so limited to these ingredients. 

	CORRESPONDENCE
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-Awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615